                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    SIR MICHAEL MILLER,                           :       Case No. 1:16-cv-865
         Petitioner,                              :
                                                  :       Judge Timothy S. Black
    vs.                                           :
                                                  :       Magistrate Judge J. Gregory
    WARDEN, LEBANON                               :       Wehrman
    CORRECTIONAL INSTITUTION,                     :
        Respondent.                               :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 9) and
                  TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge J. Gregory Wehrman. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and submitted a Report and

Recommendation. (Doc. 9). Petitioner filed objections (“Objections”). 1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does



1
  The Objections are not well-taken. The Objections argue Petitioner’s claim is not procedurally
defaulted because “Petitioner’s counsel raised the required constitutionality of his claim,” but the
Objections do not cite any portion of the record in support of this argument. The Objections
argue that Petitioner’s counsel was ineffective in failing to object to errors during trial, but the
Magistrate Judge properly rejected that argument on the grounds that Petitioner did not raise the
ineffective assistance claim in his brief in the Supreme Court of Ohio. The Objections argue that
Petitioner’s claim succeeds on the merits, but the Magistrate Judge properly concluded that, in
light of other evidence at trial of Petitioner’s involvement in the underlying crimes, Petitioner
cannot show that any error resulting from the admission of statements at issue rendered his trial
fundamentally unfair. The Objections are OVERRULED.
determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

        1.   The Report and Recommendation (Doc. 9) is ADOPTED;

        2.   The Objections (Doc. 12) are OVERRULED;

        3.   Petitioner’s petition for a writ of habeas corpus (Doc. 3) is DENIED with
             prejudice;

        4.   No certificate of appealability shall issue;

        5.   Pursuant to 28 U.S.C. § 1915(a)(3), any appeal of this Order would not be
             taken in “good faith” and Petitioner is denied leave to appeal in forma
             pauperis; and

        6.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:        2/19/19                                 s/ Timothy S. Black
                                                     Timothy S. Black
                                                     United States District Judge




                                             2
